Citation Nr: 1541840	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.  He was awarded the Bronze Star in relation to his service in Vietnam.  

This matter comes before the Board on appeal from a November 2011 RO decision.  The Veteran presented sworn testimony in support of his appeal during an April 2015 hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  During the April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for left ear hearing loss.

2.  The Veteran initially injured his right knee during service; these injury residuals have been medically linked to his current right knee impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for residuals of a right knee injury is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for entitlement to service connection for left ear hearing loss during the April 2015 hearing.  His withdrawal was then reduced to writing in the hearing transcript.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service connection appeal

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by letter of August 2011 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and the report of a relevant VA examination.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that he initially injured his right knee jumping from a truck with a heavy load when he was in Vietnam.  He has provided credible testimony and written statements to the effect that he saw a medic at that time and was treated with ice and aspirin.  

Although the Veteran filed a claim for service connection for several other disabilities shortly after his discharge from service, he did not mention any knee problems at that time.  He did not report for a scheduled general medical examination at that time, instead notifying the RO that he was working on a Senate campaign and could not make it to the scheduled examination.  

In 1978, the Veteran underwent a partial meniscectomy surgery at the VA Hospital in Omaha.  At that time he gave a history of having had a softball injury approximately two years prior.  The report of the surgery has been obtained and does not provide any further information which could be used to link the torn meniscus to service.

In support of his current claim for service connection, the Veteran has submitted a letter from his current orthopedic physician to the effect that he feels the Veteran's meniscus tear occurred in Vietnam.  The physician also explained that the Veteran's current arthritis is likely the direct result of the 1978 surgical procedure.  

The Veteran has also submitted a copy of a letter he wrote to his parents from Vietnam, in which he related having hurt his knee and having seen the medic about it.  This contemporaneous piece of evidence is highly probative as to the original injury during service.  

During the April 2015 Board hearing and also during the earlier RO hearing, the Veteran testified that he had twisted the knee when he jumped down carrying two heavy loads on his back, and that the knee had swelled up immediately.  He also testified that he had cut a gash in his knee when he fell, and that he bears the scar from this gash to this day.  He recalled that after the 1978 surgery, the surgeon had asked him whether he had sustained an old injury to the knee, because it had appeared to be an old injury to the surgeon.  

The record also contains a VA medical opinion to the effect that the Veteran's currently-shown arthritis in the right knee is a common sequelae of meniscectomy, and that the meniscectomy was likely necessitated by the twisting softball injury in 1976, rather than by the injury in service.  

Resolving all reasonable doubt in favor of the Veteran, and giving due weight to his credible testimony and written statements, the Board finds that the Veteran's right knee disability had its inception with the injury during service.  The benefit sought is therefore granted.


Continued on next page


ORDER

The appeal for entitlement to service connection for left ear hearing loss is dismissed.

Service connection for residuals of a right knee injury is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


